*494ORDER
The Director of Lawyers Professional Responsibility filed with this court a petition alleging that while acting as an attorney for a client, respondent received insurance proceeds from a fire loss and deposited the same into a pool trust account not maintained in a separate account for the client; that for 18 days between September 9, 1985, and September 26, 1985, the shortage in the trust account reached $3,264.46; that the respondent failed to maintain client subsidiary ledgers and monthly reconciliations, and falsely certified to the Supreme Court on his annual attorney registration affidavit that he had maintained books and records in compliance with the Rules of Professional Conduct; and that in 1986 respondent maintained the balance of a client’s funds in a series of cashier’s checks in his safe and not in a trust account resulting in a bank stopping payment on a substantial check applying the proceeds to claimed debts of the client. The petition also alleged that despite repeated requests, the respondent failed to provide an accounting of his funds to the client or to adequately communicate the status of the client’s matters with the client. The sum total of the allegations of the petition resulted in allegations that respondent’s conduct had violated Rules 1.4(a), 1.15(a), (b)(3), (e), (f), (g) and (h), and 8.4(c), Minnesota Rules of Professional Conduct and Amended Opinion No. 9 of the Lawyers Professional Responsibility Board. Simultaneously with the filing of the foregoing petition, two stipulations were filed with this court. In the first stipulation, the respondent waived his rights to have the charges of unprofessional conduct heard by a Lawyers Professional Responsibility Board panel. In the second stipulation, the respondent waived his right to interpose an answer to the petition and unconditionally admitted the allegations of the petition hereinbefore set forth. In the second stipulation, the Director and the respondent joined in recommending that the appropriate discipline would be a public reprimand and two years probation subject to certain conditions pursuant to Rule 15, Rules on Lawyers Professional Responsibility. Additionally, they recommended the imposition of payment of $500 in costs pursuant to Rule 24(a) of the Rules on Lawyers Professional Responsibility.
The court having examined the petition, the two stipulations, and the files and records herein, NOW ORDERS:
1. The respondent Paul F. Wojciak is hereby publicly reprimanded.
2. Respondent placed on probation pursuant to Rule 15, Rules on Lawyers Professional Responsibility, said probation to be subject to the following conditions:
(a) Respondent shall forthwith initiate and maintain office procedures which insure that there are prompt responses to correspondence, telephone calls and other important communications from all his clients, courts and other persons interested in matters which respondent is handling.
(b) That respondent shall provide a complete accounting to the client who filed this complaint within 60 days of June 25, 1987.
(c) Respondent shall at all times maintain books and records concerning law office income and expenses, and funds held on behalf of clients, in full compliance with the Minnesota Rules of Professional Conduct and the Lawyers Professional Responsibility Board Opinion 9. All books and records shall be subject to review by the Director upon request, and at least once during each year of respondent’s probation.
3. Within 60 days from the date of this order, respondent shall pay $500 in costs to the office of the Director of Lawyers Professional Responsibility pursuant to Rule 24(a).